Issuer Free Writing Prospectus Relating to S-3 Registration Statement Filed Pursuant to Rule 433 Registration Statement Nos. 333-141366 and 333-141366-01 June 15, 2007 RSB BONDCO LLC Issuing Entity BALTIMORE GAS AND ELECTRIC COMPANY Depositor, Sponsor and Initial Servicer Up to $623,200,000* Rate Stabilization Bonds, Series A Transaction Summary RSB BondCo LLC (the “Issuing Entity”), a special purpose bankruptcy-remote Delaware limited liability company, wholly owned by Baltimore Gas and Electric Company (“BGE”), the depositor, sponsor and initial servicer, is issuing up to $623,200,000* of Rate Stabilization Bonds, Series A in 3 tranches (the “Bonds”). The Bonds are obligations of the Issuing Entity and are supported by a statutorily-created property right (the “Rate Stabilization Property”), which includes the right to impose, collect and receive a special irrevocable, non-bypassable charge (the “Qualified Rate Stablization Charge”) paid by all existing and future residential electric customers located in BGE’s service territory (approximately 1.1 million residential electric customers as of December 31, 2006) based on their consumption of electricity as discussed below. The Maryland Public Service Commission (the “PSC”) requires that the Qualified Rate Stabilization Charge be adjusted semi-annually, or more frequently as necessary, and quarterly to the extent Bonds remain outstanding after the scheduled maturity date of the last tranche, to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the Bonds, and certain ongoing costs of administering and servicing the Bonds, as described further below.The Qualified Rate Stabilization Charge adjustment mechanism is referred to as the “True-Up Mechanism.” A special statute,Public Utility Companies Article Sec. 7-520 et seq., enacted in the State of Maryland in June 2006 (the “Rate Stabilization Act”), among other things, authorizes BGE to recover its deferred rate stabilization costs, incurred in providing standard offer service to residential electric customers, using rate stablilization bonds supported by irrevocable qualified rate orders issued by the PSC.Pursuant to the Rate Stabilization Act, the PSC issued an irrevocable qualified rate order (Order No. 81181) (the “QRO”) to BGE on December 28, 2006.Pursuant to the QRO, BGE established the Issuing Entity as a bankruptcy-remote special purpose subsidiary company to issue one or more series of Bonds.In the QRO, the PSC also authorized the Qualified Rate Stabilization Charge to be imposed on all existing and future residential electric customers located in BGE’s service territory to pay principal and interest on the Bonds and other administration and servicing expenses related to the Bonds.BGE, as servicer, will collect the Qualified Rate Stabilization Charge on behalf of the Issuing Entity and remit the Qualified Rate Stabilization Charge collections daily to the trustee. The Bonds will not be an obligation of BGE or any of its affiliates (other than the Issuing Entity).The Bonds will not be a debt or general obligation of the State of Maryland, the PSC or any other governmental agency or instrumentality, and are not a charge on the full faith and credit or taxing power of the State of Maryland or any other governmental agency or instrumentality. The PSC and its financial advisor, Public Resources Advisory Group, have had discussions with BGE regarding the structuring and pricing of the Bonds. This Preliminary Term Sheet has been prepared solely for informational purposes and is not an offer to buy or sell or a solicitation of an offer to buy or sell any Bonds in any jurisdiction where such offer or sale is prohibited.Please read the important information and qualifications on page 13 of this Preliminary Term Sheet. * Preliminary; subject to change. Page 1 of 16 RSB BONDCO LLC Issuing Entity BALTIMORE GAS AND ELECTRIC COMPANY Depositor, Sponsor and Initial Servicer Up to $623,200,000* Rate Stabilization Bonds, Series A Summary of Terms Anticipated Tranche Structure* Tranche1 Expected Average Life2 (Years) Principal Amount Offered ($) Interest Rate (%) Scheduled Maturity Date3 Scheduled Semi-annual Payments Begin Number of Scheduled Semi-annual Payments A-1 3.00 284,000,000* 10/1/2012 4/1/2008 10 A-2 7.00 220,000,000* 4/1/2016 10/1/2012 8 A-3 9.27 119,200,000* 4/1/2017 4/1/2016 3 Issuing Entity and Capital Structure The Issuing Entity is a special purpose bankruptcy-remote Delaware limited liability company.BGE is its sole member and owns all of the Issuing Entity’s equity interests.The Issuing Entity was formed solely to purchase and own theRate Stabilization Property (and similar property), to issue one or more series of rate stabilization bonds and to perform activities incidental thereto. In addition to the Rate Stabilization Property, the Issuing Entity will be capitalized with an upfront deposit of 0.5% of the Bonds’ original principal amount (to be held in the capital subaccount).The Issuing Entity has also created an excess funds subaccount to retain, until the next payment date, any amounts collected and remaining after all payments on the Bonds have been made. SecuritiesOffered Up to $623,200,000* Rate Stabilization Bonds, Series A, scheduled to pay principal semi-annually and sequentially in accordance with the expected amortization schedule.No tranche will receive principal payments until all tranches of a higher payment priority have been paid in full unless there is an acceleration of the Bonds following an event of default, in which case principal will be paid to all tranches on a pro rata basis. See “Expected Amortization Schedule.” Required Ratings Aaa/AAA/AAA by Moody’s, S&P and Fitch, respectively. Payment Dates and Interest Accrual Semi-annually, on April 1 and October 1.Interest will be calculated at a fixed rate on a 30/360 basis.The first scheduled payment date is April 1, 2008.Interest is due on each payment date and principal is due upon the legal final maturity date for 1Each tranche pays principal sequentially but interest simultaneously. 2Assumes an issuance date of June 29, 2007. 3The legal final maturity date (i.e., the date by which the principal must be repaid to prevent a default) of the A-1 and A-2 tranches is two years after the scheduled maturity date for those tranches.The legal final maturity date of the A-3 tranche will be June 28, 2019. * Preliminary; subject to change. Page 2 of 16 each tranche. Optional Redemption None.Non-call for the life of the Bonds. Average Life Profile Stable.Prepayment is not permitted; there is no prepayment risk.Extension risk is possible but is expected to be statistically insignificant. Credit/Security/Collateral The Bonds are secured only by the Issuing Entity’s assets, consisting principally of the Rate Stabilization Property relating to the Bonds and funds on deposit in the collection account for the Bonds and related subaccounts.The QRO requires that the Qualified Rate Stabilization Charge be set and adjusted at least semi-annually to collect amounts expected to be sufficient to timely provide all scheduled payments of principal and interest and certain ongoing costs of administering and servicing the Bonds.The Issuing Entity'srights under various transaction documents are also pledged to secure the Bonds. Rate Stabilization Property The Rate Stabilization Property consists of all ofthe Issuing Entity'srights under the Rate Stabilization Act and the QRO, including the irrevocable right to impose, collect and receive a non-bypassable consumption-based Qualified Rate Stabilization Charge from all existing and future residential electric customers (approximately 1.1 million residential electric customers as of December 31, 2006) in BGE’s service territory, and the right to implement the True-Up Mechanism.The Rate Stabilization Property is a present property right created under the Rate Stabilization Act by the QRO and protected by the State Pledge described below. Credit Enhancement ·Mandatory true-ups effected through filings made with the PSC provide adjustments to the Qualified Rate Stabilization Charge at least semi-annually (and quarterly to the extent Bonds remain outstanding after the scheduled maturity date of the last tranche). ·Capital subaccount (0.50% of original principal amount of each series of Bonds on the issuance date). ·Excess funds subaccount, which will hold any excess Qualified Rate Stabilization Charge collections. ·Certain retail electric providers in BGE’s service territory that could bill and collect the Qualified Rate Stabilization Charge would be required to provide a cash deposit or comparable security to provide for payment of such Qualified Rate Stabilization Charge collections in the event of default by such retail electric providers. State Pledge The State of Maryland has pledged in the Rate Stabilization Act that it will not take or allow any action that would impair the value of the Rate Stabilization Property, or reduce, alter or impair the Qualified Rate Stabilization Charge until the Bonds are fully repaid or discharged, other than pursuant to the True-Up Mechanism to correct any overcollections or undercollections. Qualified Rate Stabilization Charge Is Non-bypassable The Qualified Rate Stablization Charge is a statutorily-created, non-bypassable, consumption-based per kilowatt hour charge.The Qualified Rate Stablization Charge is irrevocable and payable by all residential electric customers located within BGE’s service territory as it existed at the date of adoption of the QRO. Non-bypassable means that these charges are collected from existing and future residential electric customers located within BGE’s service territory at the date of adoption of the QRO, subject to certain limitations specified in the Rate Stablization Act and the QRO.The Issuing Entity is generally entitled to collect the Qualified Rate Stablization Charge from residential electric customers even if those customers elect to purchase electricity from another supplier, or if another entity, Page 3 of 16 including a municipality, succeeds for any reason to the interests and obligations of BGE or otherwise provides electric delivery service to residential electric customers in BGE’s service territory. The Qualified Rate Stablization Charge is calculated to (a) generate expected Qualified Rate Stabilization Charge collections sufficient to pay expenses, interest and principal according to the expected amortization schedule and fund or replenish the capital subaccount to the required level and (b) reflect revised assumptions of electricity usage, write-offs and delinquencies. For summary historical information regarding BGE’s residential electric sales and revenues and customers, see Table 1 on page 12 hereof. True-up Mechanism for Payment of Scheduled Principal and Interest The Rate Stabilization Act and the QRO require that the Qualified Rate Stabilization Charge on all residential electric customers be adjusted at least semi-annually, or more often as necessary, and quarterly to the extent Bonds remain outstanding after the scheduled maturity date of the last tranche, to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the Bonds and certain ongoing administration and servicing costs related to the Rate Stabilization Property. There is no “cap” on the level of the Qualified Rate Stabilization Charge that may be imposed on residential electric customers.In no event, however, will the Qualified Rate Stabilization Charge imposed on residential electric customers be assessed for services provided after 12 years from the issuance of the Bonds. Initial Qualified Rate Stabilization Charge as a Percent of Residential Electric Customer’s Total Electricity Bill The initial qualified rate stabilization charge of $0.00635 per kWh would represent approximately 5% of the total bill received by a 1,000 kWh residential electric customer in BGE’s service territory as of June 1, 2007. TaxTreatment Fully taxable; treated as debt of BGE for U.S. federal income tax purposes. Type ofOffering SEC registered. ERISAEligible Yes, as described in the prospectus. 20% International Risk Weighting If held by financial institutions subject to regulation in countries (other than the United States) that have adopted the 1988 International Convergence of Capital Measurement and Capital Standards of the Basel Committee on Banking Supervision (as amended, the “Basel Accord”), the Bonds may attract the same risk weighting as “claims on” or “claims guaranteed by” non-central government bodies within those countries, which are accorded a 20% risk weighting. We have been informed that the United Kingdom’s Financial Services Authority has issued individual guidance in respect of the Basel Accord to one or more investors in transactions not involving BGE or its affiliates that an investment in bonds issued under a Texas statute similar to the Rate Stabilization Act can be accorded a 20% risk weighting, which is similar to the risk weighting assigned to U.S. Agency corporate securities (FNMA, FHLMC, etc.). We note that the United Kingdom has, since January 1, 2007 and the issuance of the guidance discussed above, implemented the International Convergence of Capital Measurement and Capital Standards:A Revised Framework (as amended, “Basel II”).There is a transitional period for full implementation of the Basel II framework in the United Kingdom, but, in any case, the individual guidance discussed above will lapse on December 31, 2007 at the latest and may no longer be relied upon by its original addressee beyond that point. Under the new framework established by Basel II, the Bonds may also attract a risk Page 4 of 16 weighting of 20% on the basis that the Bonds are rated in the highest rating category by a major credit rating agency.It is a condition of issuance of the Bonds that they be rated “Aaa” by Moody’s, “AAA” by S&P and “AAA” by Fitch.In the alternative, under the new framework established by Basel II, the Bonds may attract the same risk weighting if they are considered to be “guaranteed” by a non-governmental public sector entity.We note, however, that the analysis may be different than that under the Basel Accord. We note that the timetable for the implementation of Basel II differs from country to country and it may not always be clear which regime—the Basel Accord or Basel II, or any transitional regime—may be applicable at any particular time. However, we cannot assure you that the Bonds would attract a risk weighting of 20% under any national law, regulation or policy implementing the Basel Accord, Basel II or any transitional regime. Before acquiring any Bonds, prospective investors that are banks or bank holding companies, particularly those that are organized under the laws of any country other than the United States or of any state, territory or other political subdivision of the United States, and prospective investors that are U.S. branches and agencies of foreign banks, should consult all applicable laws, regulations and policies, as well as appropriate regulatory bodies and legal counsel, to determine that an investment in the Bonds is permissible and in compliance with any applicable investment or other limits. OTHER CONSIDERATIONS PSC Financial Advisor Public Resources Advisory Group Bookrunners Barclays Capital Citi Morgan Stanley RBS Greenwich Capital SETTLEMENT Indenture Trustee Deutsche Bank Trust Company Americas Parent/Servicer/Sponsor/ Depositor BGE, a subsidiary of Constellation Energy Group, Inc. (“Constellation”), is an electric transmission and distribution utility company and a gas distribution utility company with a service territory that covers the City of Baltimore and all or part of ten counties in central Maryland.BGE is regulated by the PSC and the Federal Energy Regulatory Commission with respect to rates and other aspects of its business.BGE's electric service territory includes an area of approximately 2,300 square miles.The Bonds do not constitute a debt, liability or other legal obligation of BGE or Constellation or any of their affiliates other than RSB BondCo LLC. BGE, acting as the initial servicer, and any successor or assignee servicer, will service the Rate Stabilization Property securing the Bonds under a servicing agreement with the Issuing Entity. Expected Settlement June 29, 2007, settling flat.DTC, Clearstream and Euroclear. Use of Proceeds To pay the expenses of the issuance and sale of the Bonds and to purchase the Rate Stabilization Property relating to the Bonds from BGE.In accordance with the QRO, BGE will use the proceeds from the sale of the Rate Stabilization Property to finance or recover its rate stabilization costs. More Information For a complete discussion of the proposed transaction, please read the prospectus when available. Page 5 of 16 PARTIES TO TRANSACTIONS AND RESPONSIBILITIES The following diagram shows the parties to the transaction related to this offering and summarizes their roles and their relationships to each other: * Currently, there are no retail electric providers billing residential electric customers directly, although retail electric providers may do so in the future. ** Payments of principal and interest will follow payment of certain fees and operating expenses. Page 6 of 16 FLOW OF FUNDS TO BONDHOLDERS * As of December 31, 2006, BGE had approximately 1.1 million residential electric customers.During the 12 months ended December 31, 2006, BGE’s total residential electric deliveries comprised approximately 40.2% of its total electric deliveries. ** Currently, there are no retail electric providers billing residential electric customers directly, although retail electric providers may do so in the future. *** Payments of principal and interest will follow payment of certain fees and operating expenses. Page 7 of 16 Key Questions and Answers on True-Up Mechanism Q1: Could the QRO be rescinded or altered? A:No. The Rate Stabilization Act and the QRO provide that the QRO is irrevocable. Q2: Could the Rate Stabilization Act be repealed or altered in a manner that will impair the value of the security or prevent timely repayment of the Bonds? A:Not without potentially violating the State pledge in the Rate Stabilization Act.Any such action by the State of Maryland or the PSC that impairs the value of the security or timely repayment of the Bonds would violate the State’s pledge in the Rate Stabilization Act not to take such action, unless the State of Maryland or the PSC acts in order to serve a significant and legitimate public purpose, such as protecting the public health and safety or responding to a national or regional catastrophe affecting BGE’s Maryland service territory, or if the State of Maryland otherwise acts in the valid exercise of the State’s police power. Q3: Are there any reasonably foreseeable circumstances in which the True-Up Mechanism would not be required to be applied to customer bills, e.g., economic recession, temporary power shortages, blackouts, or bankruptcy of the parent company? A:No.
